FILED
                                                                    United States Court of Appeals
                                       PUBLISH                              Tenth Circuit

                      UNITED STATES COURT OF APPEALS                    December 22, 2014

                                                                        Elisabeth A. Shumaker
                                   TENTH CIRCUIT                            Clerk of Court



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                          No. 13-5082
 DEANTA MARQUIS LONG, a/k/a
 Deante Marquis Long,

        Defendant - Appellant.



           APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF OKLAHOMA
                     (D.C. No. 4:11-CR-00086-JHP-1)


Jimmy Lance Hopkins, CJA Panel Member, Tahlequah, Oklahoma, for Defendant -
Appellant.

Leena Alam, Assistant United States Attorney, (Danny C. Williams, Sr., United States
Attorney, and Janet Sue Reincke, Assistant United States Attorney, on the brief), Tulsa,
Oklahoma, for Plaintiff - Appellee.



Before HARTZ, PHILLIPS, and McHUGH, Circuit Judges.


HARTZ, Circuit Judge.
I.     INTRODUCTION

       A jury convicted Defendant Deanta Marquis Long of being a felon in possession

of firearms and ammunition, attempting to manufacture 28 grams or more of cocaine

base, possessing cocaine with intent to manufacture cocaine base, and possessing

firearms in furtherance of drug-trafficking crimes. The primary focus of his appeal is the

affidavit for a search warrant that led to discovery of the evidence against him. The

affidavit recited that a confidential informant had recently observed cocaine in the

apartment to be searched. Defendant contends (1) that the affidavit failed to provide

probable cause because it did not identify or adequately describe him and the informant’s

information was not corroborated by police investigation of the alleged criminal activity;

(2) that he was entitled to a hearing under Franks v. Delaware, 438 U.S. 154 (1978), to

challenge the veracity of the affiant officer; and (3) that the district court erred in denying

his motion to compel discovery of information regarding the informant. Defendant also

challenges the admission of a compact disc (CD) found in the apartment that was titled

“Cokeland” and had his picture on the cover.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the judgment of the

district court. The affidavit provided probable cause because a reliable informant with

knowledge of the cocaine trade said that he or she had recently observed cocaine

packaged for distribution at the premises to be searched. There was no need to identify

the person responsible for the cocaine’s presence or to conduct further investigation. A

Franks hearing was unnecessary because Defendant offered no evidence, only
                                               2
speculation, to suggest that the affiant officer had recklessly or intentionally asserted

false information. And discovery regarding the informant was not required because

Defendant failed to show that such discovery could help in his defense. In any event,

when the district court interviewed the informant in camera under oath, the informant

said nothing to support Defendant’s suspicions. Finally, the CD was sufficiently

probative that the court did not abuse its discretion in admitting it into evidence despite a

speculative possibility that it would create unfair prejudice.

II.    BACKGROUND

       On April 20, 2011, Officer David Brice of the Tulsa Police Department obtained a

warrant to search an apartment in Tulsa, Oklahoma. The affidavit in support of the

warrant stated in pertinent part:

       The residence to be searched is located . . . [at] 2146 South 109th East
       Avenue Apartment B, City of Tulsa, Tulsa County, State of Oklahoma.

               The named defendant, or other persons in whose possession they
       have placed the following described property for concealment, does now . .
       . keep . . . in their possession and under their control certain dangerous
       substances, to wit:

       Cocaine, fruits, instrumentalities, and other controlled dangerous
       substances

       ....

       Your affiant states that within the last 72 hours your affiant made contact
       with a reliable confidential informant (herein referred as a RCI). The RCI
       has in the past given information to your affiant and other officers in excess
       of three occasions. Your affiant states that this RCI was first utilized in
       October of 1996. The RCI has been able to make controlled dangerous
       substance purchases, further investigations, and enabled officers to obtain
                                              3
       narcotic search warrants. The RCI has assisted in investigations leading to
       seizures of cocaine and firearms. Your affiant states that within the last
       three months the RCI’s information resulted in the seizure of a quantity of
       cocaine. Your affiant further states that since 1996, other subjects arrested
       subsequent to information received from this RCI have been successfully
       charged with narcotic violations. Your affiant further states that your
       affiant or any other officers has never found the information that the RCI
       has given your affiant to be untrue or misleading. Your affiant states that
       while conducting investigations with this RCI their reliability has been
       consistently verified throughout the investigations he/she assisted your
       affiant and other officers. The information that the RCI has provided in the
       past has been up to date and vital on multiple narcotics investigations. Your
       affiant further states that the RCI has shown extensive knowledge involving
       the selling and trafficking of cocaine.

       Your affiant states that while with the RCI, the RCI stated that a Black
       male, is selling cocaine. The RCI directed your affiant to 2146 South 109th
       East Avenue #B and stated that was the residence the Black male was
       selling cocaine from.

       Your Affiant states that within the last 72 hours the RCI has made contact
       with the Black male inside 2146 South 109th East Avenue #B. While inside
       2146 South 109th East Avenue #B the RCI observed an amount of cocaine.
       The RCI stated that the cocaine was packaged for distribution.

       Your affiant further states that within the last 72 hours the RCI was able to
       point out a vehicle that is driven by the Black male. That vehicle is a Black
       Chevrolet Suburban bearing Oklahoma Tag 673GNH. At this time this
       vehicle was observed in North Tulsa.

       Your affiant further states that within the last 24 hours while conducting
       surveillance at 2146 South 109th East Avenue #B, he observed the Black
       Chevrolet Suburban bearing Oklahoma tag 673GNH pull into the parking
       lot of 2146 South 109th East Avenue #B. Your affiant observed a Black
       male exit the Chevrolet Suburban, walk to the door of 2146 South 109th
       East Avenue #B, and use a key to enter the residence.

R., Vol. 1 pt. 3 at 418–19 (full capitalization and bolding omitted).



                                             4
      Officer Brice and several other officers executed the warrant. When Brice

knocked on the door, Defendant opened it. He was holding a glass jar containing a white

powdery substance. Brice informed him that he was a police officer with a warrant to

search the apartment. Defendant attempted to shut the door and retreated into the

apartment. Officers pursued him to the kitchen. They found him on the floor, where

broken glass and white powder were strewn about. A pot of water was boiling on the

stove. There was a gun on the floor. Three other men were in the kitchen. Officers

placed everyone in handcuffs.

      Officers found “all together” on the kitchen counter three baggies of white

powder, a digital scale with white powder on it, a box of baking soda, and a CD case. Id.,

Vol. 3 pt. 1 at 149–50. The CD had the title “Cokeland,” the artist name “Francis H.

Whyte,” and Defendant’s picture on the cover. Aplt. Br. at 10. The picture showed

Defendant pouring liquid from a liquor bottle into a measuring cup, with a scantily clad

woman on a limousine in the background. Elsewhere in the kitchen, officers found

additional cocaine for a total of about 140 grams, including the weight of packaging. A

second gun was in the cabinet above the counter.

      The apartment did not look lived in. The refrigerator was empty and the only food

in the kitchen was a package of ramen noodles. Upstairs there was no furniture, and

downstairs the only furniture was a chair and a TV on a shelf. The closets were empty.

In the downstairs bathroom the bathtub lacked a shower curtain, and there were no


                                            5
toiletries around the bathtub. In the upstairs bathroom, officers found a toothbrush and an

electric razor with a shaving kit but the cabinets were empty.

       On Defendant’s person, officers found a wallet with $825, an envelope addressed

to Frank Whyte, and $657 in a pocket. Defendant had the name Francis Whyte tattooed

on his forearm.

       Based on the evidence found in the apartment, officers obtained a warrant to

search Defendant’s house, where they recovered $3,650 in a cereal box, ammunition, and

a small amount of marijuana.

       After being indicted in the United States District Court for the Northern District of

Oklahoma, Defendant unsuccessfully moved to suppress the evidence from the searches.

He attacked the sufficiency on its face of the affidavit for the apartment search, requested

a Franks hearing, and sought discovery concerning the confidential informant. The court

denied the motions after interviewing the informant under oath in camera. Defendant

also unsuccessfully moved to exclude the CD as evidence at trial. He was convicted after

a three-day trial.

III.   DISCUSSION

       A.      Probable Cause

       A search warrant can issue only upon a showing of probable cause. See United

States v. Biglow, 562 F.3d 1272, 1275 (10th Cir. 2009). The supporting affidavit must

provide a “‘substantial basis’” to conclude that “‘there is a fair probability that

contraband or evidence of a crime will be found in a particular place.’” United States v.
                                               6
Nolan, 199 F.3d 1180, 1182 (10th Cir. 1999) (quoting Illinois v. Gates, 462 U.S. 213,

236, 238 (1983)).

       On its face the affidavit satisfies that standard. A trustworthy person

knowledgeable about the cocaine trade said that he or she had recently seen cocaine

packaged for distribution at the location to be searched. Defendant’s two attacks on the

sufficiency of the affidavit are misconceived. First, he complains that the affidavit

provides no identification of him except as a “Black male.” R., Vol. 1 pt. 3 at 419. But

there was no need for further description. This is not a case where an affidavit describes

criminal behavior by a suspect and then tries to connect the suspect to the place to be

searched. In that circumstance it is often necessary to provide the suspect’s name and

then establish that the person of that name resides or works at the place to be searched.

See United States v. $149,442.43 in U.S. Currency, 965 F.2d 868, 874 (10th Cir. 1992).

Here, however, the intermediate step (which requires the suspect’s name) is unnecessary

because the contraband was observed at the place to be searched. None of the cases

relied on by Defendant, such as Poolah v. Marcantel, 565 F.3d 721 (10th Cir. 2009),

involve that circumstance. And we know of no authority that officers cannot search a

place where there is likely to be contraband or evidence of a crime unless they can

identify the likely perpetrator. As the Supreme Court has said, “Search warrants are not

directed at persons; they authorize the search of places and the seizure of things, and as a

constitutional matter they need not even name the person from whom the things will be

seized.” Zurcher v. Stanford Daily, 436 U.S. 547, 555 (1978) (brackets and internal
                                             7
quotation marks omitted); see United States v. Rodrigue, 560 F.3d 29, 34 (1st Cir. 2009)

(“[Defendant’s] relationship to the campsite was neither here nor there for purposes of

establishing probable cause to search for marijuana.”).

       Second, Defendant complains that the informant’s assertions were not

corroborated by independent police investigation. To be sure, corroborating

circumstances are required. As we said in United States v. Mathis, “‘In testing the

sufficiency of probable cause for an officer’s action even without a warrant, we have held

that he may rely upon information received through an informant, rather than upon his

direct observation, so long as the informant’s statement is reasonably corroborated by

other matters within the officer’s knowledge.’” 357 F.3d 1200, 1204 (10th Cir. 2004)

(emphasis added) (quoting Jones v. United States, 362 U.S. 257, 269 (1960)). But the

corroborating circumstances need not be observations specific to the alleged wrongdoing

supporting the warrant. In particular, they may be circumstances showing the

trustworthiness of the informant, such as a history of providing accurate (corroborated)

information. For example, in Jones one of the grounds “for accepting the informant’s

story” was that “[t]he informant had previously given accurate information.” 362 U.S. at

271.

       Any suggestion that more is required is undermined by what the Supreme Court

said in Aguilar v. Texas, 378 U.S. 108 (1964), and Spinelli v. United States, 393 U.S. 410

(1969). Although both those decisions were overruled in Gates, any affidavit that passed

muster under them would also suffice under Gates, which held that a totality-of-the-
                                            8
circumstances approach is more faithful to the Constitution than the rigid, more

restrictive tests of Aguilar and Spinelli. See Gates, 462 U.S. at 230‒39; see also United

States v. Allen, 211 F.3d 970, 972 (6th Cir. 2000) (en banc) (“[T]he Court rejected the

rigid tests that had evolved . . . in favor of a ‘totality of the circumstances’ approach.”);

2 Wayne R. LaFave, Search and Seizure § 3.3(a) (5th ed. 2012) (“[C]ourts should

continue to place considerable reliance upon the elaboration of these factors in earlier

cases decided under the now-discarded Aguilar formula.”). We are aware of no case law

or other authority that an affidavit adequate under Aguilar and Spinelli may not pass

muster under Gates.

       In Aguilar the Court, although holding that the affidavit in that case did not

provide probable cause, pronounced that “an affidavit may be based on hearsay

information and need not reflect the direct personal observations of the affiant.” 378 U.S.

at 114. For the informant hearsay to suffice, however, the affidavit needed to apprise

“the magistrate . . . of some of the underlying circumstances from which the informant

concluded that the narcotics were where he claimed they were, and some of the

underlying circumstances from which the officer concluded that the informant, whose

identity need not be disclosed, . . . was credible or his information reliable.” Id. (citation

and internal quotation marks omitted). Spinelli made clear that satisfaction of these

requirements was sufficient to establish probable cause. Indeed, the Court used the

requirements as the standard for satisfying probable cause—that is, corroboration of a tip


                                               9
is sufficient for probable cause if the corroboration makes the tip as trustworthy as it

would have been had the Aguilar standard been satisfied. The Court wrote:

       If the tip is found inadequate under Aguilar, the other allegations which
       corroborate the information contained in the hearsay report should then be
       considered. At this stage as well, however, the standards enunciated in
       Aguilar must inform the magistrate’s decision. He must ask: Can it fairly
       be said that the tip, even when certain parts of it have been corroborated by
       independent sources, is as trustworthy as a tip which would pass Aguilar’s
       tests without independent corroboration?

Spinelli, 393 U.S. at 415 (emphasis added).

       Courts have continued post-Gates to hold that probable cause can be based solely

on information from a reliable, credible informant. See United States v. Pulliam,

748 F.3d 967, 970–71 (10th Cir. 2014) (probable cause where informant had “reliably led

police to contraband in the past” and tip was based on personal knowledge); Allen,

211 F.3d at 972–76 (probable cause can be based on statement by reliable informant with

personal knowledge); United States v. Williams, 3 F.3d 69, 72 (3d Cir. 1993) (“Even

where the information tendered consisted solely of the uncorroborated report of an

anonymous informer, probable cause would normally be found to exist where a law

enforcement officer was able to say that the informant had provided reliable information

in other matters.”). Here, the affidavit sufficed because the informant’s statement was

corroborated by the affiant’s assertions of the informant’s prior accuracy in reporting on

cocaine offenses and the informant’s expertise on cocaine trafficking.

       We reject Defendant’s challenge to the showing of probable cause in the affidavit.

       B.     Discovery Regarding the Informant
                                              10
       Defendant filed a pretrial motion seeking the name and last known contact

information of the informant, “[a]ny documents that relate to or confirm the existence of

the [informant],” and “[a]ll information relating to the [informant] contained within the

Tulsa Police Department’s ALL STAR database, or any similar database.” R., Vol. 1

pt. 2 at 250. Acknowledging that the court could first review the information in camera

before deciding whether defense counsel would have access, see Pennsylvania v. Ritchie,

480 U.S. 39, 60–61 (1987), the motion claimed that discovery of these matters would

serve two purposes: to provide evidence that the alleged informant did not exist and to

develop evidence useful to his defense (if there really was an informant). His principal

interest in the disclosure was to obtain evidence for a Franks hearing. We therefore first

address his rights under that decision. To the extent that he sought disclosure for any

other purpose, we then address his rights to disclosure under Roviaro v. United States,

353 U.S. 53 (1957).

              1.      Franks

       Defendant complains that the district court did not comply with the mandate of

Franks. In that case the Supreme Court considered whether the Fourth Amendment ever

requires “that a defendant be permitted to attack the veracity of a warrant affidavit after

the warrant has been issued and executed.” Franks, 438 U.S. at 164. The Court decided:

       [W]here the defendant makes a substantial preliminary showing that a false
       statement knowingly and intentionally, or with reckless disregard for the
       truth, was included by the affiant in the warrant affidavit, and if the
       allegedly false statement is necessary to the finding of probable cause, the

                                             11
       Fourth Amendment requires that a hearing be held at the defendant’s
       request.

Id. at 155–56 (emphasis added). It is not the veracity of the informant that is at issue, but

only the veracity of the affiant. See id. at 171 (“The deliberate falsity or reckless

disregard whose impeachment is permitted today is only that of the affiant, not of any

nongovernmental informant.”). “Defendants must point out specifically the portion of

the warrant affidavit that is claimed to be false . . . ,” United States v. Cooper, 654 F.3d

1104, 1128 (10th Cir. 2011) (internal quotation marks omitted), and support their

allegations with reliable witness statements or explain their absence, see id.

       This court has not yet decided whether there are ever circumstances in which a

defendant making a Franks claim can obtain disclosure of the informant. See United

States v. Schauble, 647 F.2d 113, 117 (10th Cir. 1981). But we have held that disclosure

is not required if the defendant does not make the “substantial preliminary showing”

required by Franks. Id. (internal quotation marks omitted). In Schauble the defendant

challenged the statement in a search-warrant affidavit that the informant said he had been

“at the residence” in the prior 48 hours and had seen what he believed to be marijuana.

Id. at 114‒15 (internal quotation marks omitted). To show that no informant had

observed evidence of drugs in his house at the alleged time, the defendant presented two

affidavits stating “that only one visitor came to the house in that time span and that this

person came no further than the front porch, from where it is physically impossible to see

inside the house because of a partition immediately inside the front door.” Id. at 117. As

                                              12
further support for the claim that the affiant had not entered the residence, the defendant

pointed out that a virtually identical affidavit by another officer for a different search had

said that the informant had been “inside” the residence rather than just “at” it. Id.

(internal quotation marks omitted). Nevertheless, we concluded that the defendant had

not made the necessary showing because a defendant must show “that [the affiant] knew

of or recklessly disregarded the informant’s inability to see what the informant claimed to

see, not merely that the informant did not actually see it.” Id. (emphasis added).

       Defendant did not make an adequate evidentiary showing under Franks. The

relevant part of his Franks motion states:

       There is no way that a “reliable confidential informant” of 16 years can go
       to a man’s home to visit him and not know the name of the man he went to
       visit. The affiant claims that the [informant] has been in contact with the
       defendant on multiple occasions. The affidavit states that the [informant]
       went to visit the defendant at his home and while inside the defendant’s
       home, the [informant] saw an amount of drugs packaged for distribution. If
       these allegations were true, the [informant] would have made a controlled
       buy. I’m sure if this defendant showed the [informant] drugs packaged for
       distribution, making a controlled buy would have been easy for the
       [informant] to do. At the very least the [informant] could have submitted
       an affidavit with a detailed description of the inside of the residence, stating
       where he saw the drugs to prove he has actually been inside the residence.
       There is no video, audio, or simultaneous surveillance or a controlled buy
       to validate the [informant’s] claims. Plus the affiant failed to do any type
       of investigation into the defendant. So the [informant] allegations have no
       factual confirmation.

       The [informant] couldn’t even tell the affiant the defendant’s name and the
       [informant] couldn’t tell the affiant what the defendant looks like. So with
       no name, no description, no controlled buy, no video, no audio, or any type
       of independent investigation by the affiant, the [informant’s] alleged
       allegations alone are clearly lacking the probable cause necessary to
       validate the warrant. . . .
                                              13
       It is unimaginable how a well-trained [informant] of 16 years can be
       meeting the defendant at his home, and still be unable to provide the affiant
       a description of the defendant. In fact it should be obvious that the
       [informant] has never seen the defendant before. If the [informant] can’t
       give a name, or description of the defendant, the [informant] doesn’t know
       the defendant, so how can the [informant] be meeting the defendant at his
       home?

       The defendant has his first and last name tattooed down the full length of
       both his forearms plus various other tattoos that are in open view. The
       defendant has very distinctive facial features that he can so easily be
       identified by, that for the [informant] to not be able to acknowledge any of
       it, it makes the [informant] claims completely unbelievable.

       The defendant has a bald head, and a big birth mark in the middle of his
       face, and the defendant has one of a kind ‘permanent’ diamond and gold
       dental work. So from a totality of all the defendant’s physical attributes,
       and the [informant] being completely in the blind to all of it, it should be
       painfully obvious that the [informant] doesn’t know the defendant.

R., Vol. 1 pt. 2 at 294–96.

       What is notably missing from this argument is any evidence that the allegations of

the affidavit are false. It consists solely of speculation that if the affidavit were true, the

police would have conducted further investigation (such as a controlled buy) and

included more information in the affidavit, even though additional investigation and more

detail in the affidavit were not necessary for a lawful search. 1


1
  Testimony at trial provided an explanation for the omission of one detail—the name of
the “Black male.” On cross-examination of Officer Brice, Defendant (acting pro se)
asked if the informant had “reference[d] any one person” when providing information
about the residences that were searched. R., Vol. 3 pt. 1 at 186. Brice answered that the
informant had “referenced an individual by the name of Frank.” Id. When Defendant
asked why Brice did not include the name in the affidavit, he said that at the time he did
                                                                              Continued . . .
                                               14
         In any event, a magistrate judge, at the invitation of the government, interviewed

the informant ex parte and in camera under oath. He found “that the confidential

informant did exist, that the confidential informant had knowledge of defendant and his

drug activity, and that the confidential informant provided the relevant information to the

officers who later applied for the search warrant.” Id., Vol. 1 pt. 3 at 440. Further

exploration of the issue at an evidentiary hearing was unnecessary. If the court

reasonably determines after an ex parte interview that the informant cannot assist the

defendant, the interest in protecting the informant trumps the interest of the defendant in

taking a crack at eliciting helpful testimony from the informant. See United States v.

Licavoli, 604 F.2d 613, 621 (9th Cir. 1979) (“The district court conducted an [i]n camera

hearing [and,] [a]fter interviewing one of the confidential informants and examining the

affidavit of the other, . . . [properly] concluded that no showing of misrepresentation

justifying a full evidentiary hearing had been made.”).

         We reject Defendant’s Franks argument and the request for discovery in support

of it.

                2.     Roviaro

         Defendant may also have been contending below that discovery regarding the

informant may have been helpful for reasons other than a Franks hearing. Suggesting


not know whether the name “Frank” was an alias or the suspect’s real name. Id., Vol. 3
pt. 2 at 230. Brice explained that drug dealers often use street names to conceal their
identities. See id. at 230‒31.

                                              15
that the informant could support a claim of mistaken identity, he invoked Roviaro, 353

U.S. at 62, which requires disclosure of an informant in limited circumstances where the

defendant’s need for information to prepare his defense outweighs the government’s need

to protect its sources. We review for abuse of discretion a denial of a motion to compel

discovery regarding a confidential informant. See United States v. Moralez, 908 F.2d

565, 567 (10th Cir. 1990).

       The balance under Roviaro did not favor disclosure in this case. In general,

“[d]isclosure of an informant is not required . . . where the informant is not a participant

in or a witness to the crime charged.” Moralez, 908 F.2d at 567. And in particular,

disclosure is rarely necessary when, as here, the informant’s role was only as a tipster

who provided probable cause for a search. See id. at 568.

       There was no special reason for disclosure here. As the court below stated,

“Defendant’s only colorable argument . . . is that there has been a case of mistaken

identity which could reduce or eliminate some or all of the charges against him.” R.,

Vol. 1 pt. 2 at 290. But there is no dispute that Defendant was the person who answered

the door at the first location searched and was closely connected to the cocaine powder

found there. It is utter speculation—and, worse, irrelevant—that he may not have been

the “Black male” mentioned in the affidavit. Because the informant had nothing relevant

to say regarding Defendant’s guilt of the charged offense, there was no need to question

him. Defendant’s reliance on United States v. Robinson, 583 F.3d 1265, 1274‒76 (10th


                                             16
Cir. 2009), in which the informant was “the government’s star witness” at trial, id. at

1267, is misplaced.

       Moreover, as previously noted, the magistrate judge questioned the informant

under oath. He determined that “the confidential informant provided no information that

would assist defendant in this case.” R., Vol. 1 pt. 2 at 290. Nothing more was required.

As we have said, “[A]n in camera hearing is the appropriate procedural vehicle for

determining whether the informant’s testimony would lend significant credence to [the]

defense.” Gaines v. Hess, 662 F.2d 1364, 1369 (10th Cir. 1981) (informant had arranged

drug sale between defendant and police officer and was present at the sale); see United

States v. Martinez, 487 F.2d 973, 977 (10th Cir. 1973); United States v. Cortese, 614 F.2d

914, 922 (3d Cir. 1980) (denying release to defense attorney of notes of in camera

testimony because “disclosure to attorneys is likely to compromise the policy behind the

informer privilege”).

       The district court did not abuse its discretion in denying any further disclosure

regarding the informant.

       C.     Admission of CD

       At trial the district court admitted into evidence a CD found in the apartment

where Defendant was arrested. It was titled “Cokeland” by “Francis H. Whyte.” On the

CD cover was a picture of Defendant pouring liquid from a liquor bottle into a measuring

cup. An officer testified at trial that, in his experience, the image related to the

manufacture of cocaine base. The CD was found in the kitchen on a counter next to three
                                              17
baggies of white powder, a digital scale with white powder on it, and a box of baking

soda. Defendant contends that the CD was inadmissible at trial.

       We review challenges to the admission of evidence for abuse of discretion, see

United States v. Caraway, 534 F.3d 1290, 1300–01 (10th Cir. 2008), reversing only if the

decision was “outside the bounds of permissible choice in the circumstances.” United

States v. Shippley, 690 F.3d 1192, 1197 (10th Cir. 2012) (internal quotation marks

omitted). “[E]vidence is relevant if it has any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less probable

than it would be without the evidence.” Caraway, 534 F.3d at 1301 (internal quotation

marks omitted). A “court may[, however,] exclude relevant evidence if its probative

value is substantially outweighed by a danger of . . . unfair prejudice.” Fed. R. Evid. 403.

“To be unfairly prejudicial, the evidence must have an undue tendency to suggest

decision on an improper basis, commonly, though not necessarily, an emotional one.”

Caraway, 534 F.3d at 1301 (internal quotation marks omitted).

       Defendant’s arguments against admissibility of the CD have been thin. His

pretrial motion in limine simply asserted that the CD was unfairly prejudicial because the

title contained the word “coke,” a slang term for cocaine, and “would allow the jury to

reach an inappropriate conclusion regarding [Defendant’s] guilt regarding cocaine-related

charges.” R., Vol. 1 pt. 4 at 570–71 (internal quotation marks omitted). His opening

brief in this court asserted that the CD had no probative value and may have “impressed

upon the jury impermissible evidence of bad character.” Aplt. Br. at 54. The gist of the
                                            18
argument in his reply brief was that “[t]here was no probative value of showing the jury a

photograph of [Defendant], along with that of a scantily-clad young female, pouring a

substance into a measuring cup, along with the word ‘Cokeland’. The photograph on the

CD had absolutely no probative value, and the only result of its admission was prejudice

to [Defendant].” Reply Br. at 13. And at oral argument in this court Defendant

complained that it was prejudicial to show the jury the CD image depicting him

manufacturing cocaine and suggested that a musician who represents himself as involved

in cocaine may not actually be a dealer.

       We are not persuaded. There were four men in the kitchen where the cocaine was

found. The CD singled Defendant out. Because the CD had his picture on it, it would be

reasonable to infer that it belonged to him. And the proximity to the cocaine of

something he owned increased the likelihood that the cocaine was his too. Moreover, the

cocaine message on the CD cover suggested that its proximity to the cocaine was not just

happenstance. The chain of inference was not that Defendant is a man of bad character

and therefore must be guilty.

       We appreciate Defendant’s concern that artistic creations not be misused by the

jury to infer that the artist is a criminal. The issue is a recurring one in the courts, with

the ruling turning on the specific facts of the case. See, e.g., United States v. Moore, 639

F.3d 443, 447–48 (8th Cir. 2011) (recording of defendant rapping was admissible to show

defendant’s knowledge of drug distribution and motive for engaging in it, although

vulgar, inflammatory, and prejudicial language created danger of unfair prejudice; no
                                               19
plain error); United States v. Gamory, 635 F.3d 480, 493–94 (11th Cir. 2011) (error to

admit rap video produced by defendant’s recording studio when defendant did not appear

in the video; there was no evidence that he authored the lyrics or adopted its views or

values; and the violence, profanity, and misogyny on the video presented a substantial

danger of unfair prejudice); United States v. Fraser, 448 F.3d 833, 839–41 (6th Cir.

2006) (to rebut defendant’s claim that he was duped into participating in counterfeit

check scheme, prosecution could offer excerpts from defendant’s book describing the

scheme); United States v. Hull, 419 F.3d 762, 770 (8th Cir. 2005) (after defense counsel’s

opening statement characterized defendant’s music company as producing hip-hop music,

prosecution could question him about whether the music was actually gangster rap);

United States v. Price, 418 F.3d 771, 783 (7th Cir. 2005) (rap lyrics on recording by

defendant’s group were possibly prejudicial but harmless); United States v. Foster, 939

F.2d 445, 456–57 (7th Cir. 1991) (handwritten verses found on defendant were

admissible to show his familiarity with drug code words and trafficking, rebutting his

claim of naivete and lack of knowledge of the contents of his suitcases); United States v.

Brown, 374 F. App’x 927, 937 (11th Cir. 2010) (defendant’s writings referencing

firearms admissible to show knowledge of firearms in back of vehicle); United States v.

Stuckey, 253 F. App’x 468, 482–83 (6th Cir. 2007) (defendant’s rap lyrics about

“shooting snitches, wrapping them in blankets, and dumping their bodies in the street”

were admissible when he was accused of doing just that); United States v. Orr,

No. 92-10681, 1994 WL 384361, at *3 (9th Cir. July 21, 1994) (unpublished table
                                            20
decision) (manuscript of unpublished book admissible against defendant accused of

setting arson fires because similarities between arsonist in the book and defendant and

between the fires in the book and the charged ones made it relevant on issues of modus

operandi and identity); Washington v. Hanson, 731 P.2d 1140, 1144–45 (Wash. Ct. App.

1987) (defendant’s fictional writings were inadmissible character evidence). But the CD

had probative value aside from any inference based on character, and, in our view, the

district court could reasonably believe that the probative value was not substantially

outweighed by the danger of unfair prejudice.

       The district court did not abuse its discretion in admitting the CD at trial.

IV.    CONCLUSION

       We AFFIRM the judgment of the district court.




                                             21